UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-21949 DWS High Income Opportunities Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2012 ITEM 1. REPORT TO STOCKHOLDERS SEPTEMBER 30, 2012 Annual Report to Stockholders DWS High Income Opportunities Fund, Inc. Ticker Symbol: DHG Contents 3 Portfolio Management Review 8 Performance Summary 10 Investment Portfolio 27 Statement of Assets and Liabilities 28 Statement of Operations 29 Statement of Cash Flows 30 Statement of Changes in Net Assets 31 Financial Highlights 33 Notes to Financial Statements 44 Report of Independent Registered Public Accounting Firm 45 Tax Information 45 Other Information 46 Stockholder Meeting Results 47 Dividend Reinvestment and Cash Purchase Plan 50 Investment Management Agreement Approval 55 Board Members and Officers 60 Additional Information The fund seeks high current income with a secondary objective of total return. Closed-end funds, unlike open-end funds, are not continuously offered. There is a one time public offering and once issued, shares of closed-end funds are sold in the open market through a stock exchange. Shares of closed-end funds frequently trade at a discount to net asset value. The price of the fund's shares is determined by a number of factors, several of which are beyond the control of the fund. Therefore, the fund cannot predict whether its shares will trade at, below or above net asset value. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. There are special risks associated with an investment in real estate, including REITS. These risks include credit risk, interest rate fluctuations and the impact of varied economic conditions. Stocks may decline in value. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Leverage results in additional risks and can magnify the effect of any gains or losses. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Please refer to pages 8 through 9 for more complete performance information. On a net asset value (NAV) basis, the fund's total return for the 12-month period ended September 30, 2012 was 25.73%. On a market price basis, the return for the same period was 33.41%. The fund's NAV per share as of September 30, 2012 was $16.03, compared with $13.92 as of September 30, 2011. The fund outperformed the 17.92% return of its benchmark, the Credit Suisse High Yield Index, based on both its net asset value return and its market price return. We focus on cash flow and total return analysis, and diversification among countries, sectors, industries and individual issuers and maturities. We use an active process that emphasizes relative value in a global environment, managing on a total return basis and using intensive research to identify stable-to-improving credit situations that may provide yield compensation for the risk of investing in junk bonds. The investment process involves a bottom-up approach, where relative value and fundamental analysis are used to select the best securities within each industry, and a top-down approach to assess the overall risk and return in the market and to consider macro trends in the economy. The fund maintained a leverage position throughout the period. At the close of the period, the portfolio was 29.2% leveraged, representing an outstanding loan amount of $114 million. The fund leverages through a secured line of credit and then invests the proceeds in longer-term securities. Low interest rates are beneficial to this strategy by providing the fund with a low cost of funds. Conversely, if interest rates rise or if bond prices fall, a leverage position could be disadvantageous to the fund. There is no assurance that the fund's leverage strategy will be successful. Despite the headwinds represented by slowing global growth and persistent negative headlines out of Europe, high-yield bonds produced a robust return during the past year and exceeded the 5.16% return of the investment-grade bond market, as measured by the Barclays U.S. Aggregate Bond Index. High-yield bonds continued to benefit from strong investor demand at a time of extremely low yields on government bonds and other lower-risk investments. While events in Europe caused periodic bouts of elevated investor risk aversion, the backdrop was favorable enough to encourage investors to take on more risk in order to pick up extra yield. U.S. economic data exhibited a gradual improvement, and the U.S. Federal Reserve Board's (the Fed's) policy — highlighted by its September 2012 decision to begin a new round of its stimulative quantitative easing policy — was highly supportive. Overseas, the newsflow out of Europe improved due to the European Central Bank's efforts to contain the region's crisis through a series of aggressive policy responses. Investors were also encouraged by the improving fundamentals of the high-yield asset class, as seen in the trailing 12-month dollar-weighted speculative-grade default rate of 1.57% (which is very low by historical measures). High-yield companies are also exhibiting rising cash balances, reduced leverage and the ability to refinance existing debt at more attractive rates. Taken together, these factors created a nearly ideal backdrop for the high-yield market during the past year. Positive Contributors to Fund Performance The fund's overweight in the junior bonds of the packaging company Reynolds Group, which had detracted from performance in the prior year following the issuer's leveraged buyout of competitor Graham Packaging, assisted performance as the company's cash flow generally beat expectations and it refinanced higher-cost debt at lower costs and extended maturities. The fund's overweight position in the secured bonds of the specialty chemical producer Hexion also contributed to performance, as the issuer successfully refinanced and extended a term loan maturing in 2013. Our overweight in the junior part of the capital structure of the satellite provider Intelsat, which had detracted from performance in the prior fund year, assisted performance during the past year. The company filed for a potential initial public offering, which, together with strong investor risk appetites, may allow for an early partial refinancing of these bonds. The fund's decision not to invest in the debt of Petroplus, a European refining company and a significant holding in the benchmark index,, benefitted returns as the company's results weakened materially and lenders froze its credit lines. Petroplus subsequently filed for bankruptcy. Negative Contributors to Fund Performance Among individual securities, our largest detractor was an underweight in the electronic payment processor First Data Corp. This underweight detracted from relative performance as the company beat consensus cash flow expectations earlier in the fund year. In addition, strong investor risk appetites fueled demand for lower-rated, higher-risk bonds, such as those issued by First Data Corp. Underweight positions in the bonds of Chrysler and the natural gas producer Range Resources also detracted from performance. Outlook and Positioning We maintain a cautiously optimistic outlook on high-yield bonds. We continue to favor the single-B credit tier, where we remain overweight vs. the benchmark. At the same time, we remain underweight in bonds rated double-B. This isn't a top-down decision, but rather a function of our having found a greater number of attractive value opportunities in the single-B segment. "We remain true to our rigorous bottom-up credit research and security selection processes." At the end of September, the yield advantage — or "spread" — of high-yield bonds relative to comparable Treasuries was 5.92 percentage points, 2.19 percentage points lower than it was one year ago. At this level, the yield spread is not meaningfully below the long-run average, and it continues to price in a higher default rate than we expect to materialize over the near term. In addition, the 6.57% yield-to-worst of our benchmark index as of September 30, 2012 is far less generous than in recent periods, yet we continue to believe the asset class offers investors a reasonable trade-off of risk and return via the combination of its current spread and a low default rate. In combination, these factors form the basis for our favorable outlook on high-yield bonds. Having said this, we expect that market volatility could reassert itself given that global central banks' efforts can't fully displace the need for longer-term fiscal adjustments. In this context, we remain true to our rigorous bottom-up credit research and security selection processes, given that individual defaults stand to have an amplified impact on performance. Portfolio Manager Gary Russell, CFA, Managing Director Lead Portfolio Manager of the fund. Joined the fund in 2010. • Joined Deutsche Asset Management in 1996. Served as the head of the High Yield group in Europe and as an Emerging Markets portfolio manager. • Prior to that, four years at Citicorp as a research analyst and structurer of collateralized mortgage obligations. Prior to Citicorp, served as an officer in the US Army from 1988 to 1991. • BS, United States Military Academy (West Point); MBA, New York University, Stern School of Business. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Credit Suisse High Yield Index tracks the performance of the global high-yield market. The Barclays U.S. Aggregate Bond Index tracks the performance of the broad U.S. investment-grade, fixed-rate bond market, including both government and corporate bonds. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. The trailing 12-month dollar-weighted speculative-grade default rate as reported by Moody's. This figure calculates the dollar value of defaults divided by the total value of the rated high-yield bond market. The ratings of Moody's Investors Service, Inc. (Moody's) represent the company's opinions as to the quality of the securities it rates. Ratings are relative and subjective and are not absolute standards of quality. The fund's credit quality does not remove market risk. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. Yield spread refers to differences between yields on differing debt instruments, calculated by deducting the yield of one instrument from another. The higher the yield spread, the greater the difference between the yields offered by each instrument. Yield-to-worst is the lowest potential yield that can be received on a bond without the issuer defaulting. Performance Summary September 30, 2012 (Unaudited) Performance is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund specific data and performance are provided for information purposes only and are not intended for trading purposes. Average Annual Total Returns as of 9/30/12 DWS High Income Opportunities Fund, Inc. 1-Year 3-Year 5-Year Life of Fund* Based on Net Asset Value(a) 25.73% 15.08% -5.01% -4.33% Based on Market Price(a) 33.41% 22.64% -1.67% -5.14% Credit Suisse High Yield Index(b) 17.92% 12.55% 8.62% 8.25% Morningstar Closed-End High Yield Bond Funds Category(c) 22.57% 14.79% 3.98% 7.28% * The Fund commenced operations on November 22, 2006. The performance shown for the index and the Morningstar Category is for the time period of November 30, 2006 through September 30, 2012, which is based on the performance period of the life of the Fund. On November 5, 2010, the Fund adopted its current name and investment policies. Prior to that date the Fund was known as DWS Dreman Value Income Edge Fund, Inc. and its investment objective was to seek to achieve a high level of total return. Performance prior to November 5, 2010 should not be considered representative of the present Fund. Net Asset Value and Market Price As of 9/30/12 As of 9/30/11 Net Asset Value $ $ Market Price $ $ Prices and net asset value fluctuate and are not guaranteed. Distribution Information Twelve Months as of 9/30/12: Income Dividends $ September Income Dividend $ Current Annualized Distribution Rate (Based on Net Asset Value) as of 9/30/12† % Current Annualized Distribution Rate (Based on Market Price) as of 9/30/12† % † Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value/market price on September 30, 2012. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Distribution rates are historical, not guaranteed, and will fluctuate. Morningstar Rankings — Closed-End High Yield Bond Funds Category as of 9/30/12 Period Rank Number of Funds Tracked Percentile Ranking (%) 1-Year 8 of 38 19 3-Year 24 of 36 66 5-Year 31 of 36 85 On November 5, 2010, the Fund adopted its current name and investment policies. The table below reflects Morningstar rankings from this point forward. as of 9/30/12 Period Rank Number of Funds Tracked Percentile Ranking (%) 1-Year 8 of 38 19 Since November 30, 2010 10 of 37 25 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on net asset value total return with distributions reinvested. (a) Total return based on net asset value reflects changes in the Fund's net asset value during the period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares traded during the period. (b) Credit Suisse High Yield Index is an unmanaged, unleveraged trader-priced portfolio constructed to mirror the global high-yield debt market. (c) Morningstar's Closed-End High Yield Bond Funds category represents portfolios that concentrate on lower-quality bonds, which are riskier than those of higher-quality companies. These portfolios generally offer higher yields than other types of portfolios, but they are also more vulnerable to economic and credit risk. These portfolios primarily invest in U.S. high-income debt securities, where at least 65% or more of bond assets are not rated or are rated by a major agency such as Standard & Poor's or Moody's at the level of BB (considered speculative for taxable bonds) and below. Category returns assume reinvestment of dividends. It is not possible to invest directly in a Morningstar category. Investment Portfolio as of September 30, 2012 Principal Amount ($)(a) Value ($) Corporate Bonds 125.3% Consumer Discretionary 28.1% AMC Networks, Inc., 7.75%, 7/15/2021 AutoNation, Inc., 6.75%, 4/15/2018 Avis Budget Car Rental LLC, 8.25%, 1/15/2019 Block Communications, Inc., 144A, 7.25%, 2/1/2020 Cablevision Systems Corp., 7.75%, 4/15/2018 Caesar's Entertainment Operating Co., Inc.: 144A, 8.5%, 2/15/2020 10.0%, 12/15/2018 11.25%, 6/1/2017 Carlson Wagonlit BV, 144A, 6.875%, 6/15/2019 CCO Holdings LLC: 5.25%, 9/30/2022 6.625%, 1/31/2022 7.0%, 1/15/2019 7.25%, 10/30/2017 7.375%, 6/1/2020 7.875%, 4/30/2018 Cequel Communications Holdings I LLC, 144A, 8.625%, 11/15/2017 Chester Downs & Marina LLC, 144A, 9.25%, 2/1/2020 Clear Channel Communications, Inc., 9.0%, 3/1/2021 Clear Channel Worldwide Holdings, Inc.: Series A, 7.625%, 3/15/2020 Series B, 7.625%, 3/15/2020 Crown Media Holdings, Inc., 10.5%, 7/15/2019 Cumulus Media Holdings, Inc., 7.75%, 5/1/2019 DineEquity, Inc., 9.5%, 10/30/2018 DISH DBS Corp.: 6.75%, 6/1/2021 7.125%, 2/1/2016 Harron Communications LP, 144A, 9.125%, 4/1/2020 Hertz Corp.: 6.75%, 4/15/2019 144A, 6.75%, 4/15/2019 7.5%, 10/15/2018 Levi Strauss & Co., 7.625%, 5/15/2020 Libbey Glass, Inc., 144A, 6.875%, 5/15/2020 Lions Gate Entertainment, Inc., 144A, 10.25%, 11/1/2016 Mediacom Broadband LLC, 144A, 6.375%, 4/1/2023 Mediacom LLC, 7.25%, 2/15/2022 MGM Resorts International: 144A, 6.75%, 10/1/2020 7.5%, 6/1/2016 7.625%, 1/15/2017 144A, 8.625%, 2/1/2019 10.0%, 11/1/2016 National CineMedia LLC: 144A, 6.0%, 4/15/2022 7.875%, 7/15/2021 Palace Entertainment Holdings LLC, 144A, 8.875%, 4/15/2017 Penske Automotive Group, Inc., 144A, 5.75%, 10/1/2022 PETCO Animal Supplies, Inc., 144A, 9.25%, 12/1/2018 Regal Entertainment Group, 9.125%, 8/15/2018 Sirius XM Radio, Inc.: 144A, 5.25%, 8/15/2022 144A, 8.75%, 4/1/2015 Sonic Automotive, Inc., 144A, 7.0%, 7/15/2022 Sotheby's, 144A, 5.25%, 10/1/2022 Starz LLC, 144A, 5.0%, 9/15/2019 Stoneridge, Inc., 144A, 9.5%, 10/15/2017 UCI International, Inc., 8.625%, 2/15/2019 Unitymedia Hessen GmbH & Co., KG: 144A, 7.5%, 3/15/2019 144A, 8.125%, 12/1/2017 Unitymedia KabelBW GmbH, 144A, 9.625%, 12/1/2019 EUR Univision Communications, Inc.: 144A, 6.875%, 5/15/2019 144A, 8.5%, 5/15/2021 UPC Holding BV: 144A, 8.375%, 8/15/2020 EUR 144A, 9.75%, 4/15/2018 EUR Visant Corp., 10.0%, 10/1/2017 Visteon Corp., 6.75%, 4/15/2019 Wolverine World Wide, Inc., 144A, 6.125%, 10/15/2020 (b) XM Satellite Radio, Inc., 144A, 7.625%, 11/1/2018 Yonkers Racing Corp., 144A, 11.375%, 7/15/2016 Consumer Staples 2.7% Alliance One International, Inc., 10.0%, 7/15/2016 B&G Foods, Inc., 7.625%, 1/15/2018 Constellation Brands, Inc., 6.0%, 5/1/2022 Darling International, Inc., 8.5%, 12/15/2018 Del Monte Corp., 7.625%, 2/15/2019 JBS U.S.A. LLC, 144A, 8.25%, 2/1/2020 NBTY, Inc., 9.0%, 10/1/2018 Pilgrim's Pride Corp., 7.875%, 12/15/2018 Smithfield Foods, Inc., 6.625%, 8/15/2022 Tops Holding Corp., 10.125%, 10/15/2015 TreeHouse Foods, Inc., 7.75%, 3/1/2018 U.S. Foods, Inc., 144A, 8.5%, 6/30/2019 Energy 12.0% Access Midstream Partners LP, 6.125%, 7/15/2022 Alpha Natural Resources, Inc., 6.0%, 6/1/2019 Arch Coal, Inc.: 7.0%, 6/15/2019 7.25%, 6/15/2021 BreitBurn Energy Partners LP, 144A, 7.875%, 4/15/2022 Bristow Group, Inc., 6.25%, 10/15/2022 (b) Chaparral Energy, Inc., 9.875%, 10/1/2020 Chesapeake Energy Corp.: 6.125%, 2/15/2021 6.875%, 11/15/2020 Chesapeake Oilfield Operating LLC, 144A, 6.625%, 11/15/2019 Cimarex Energy Co., 5.875%, 5/1/2022 CONSOL Energy, Inc.: 6.375%, 3/1/2021 8.0%, 4/1/2017 Continental Resources, Inc., 144A, 5.0%, 9/15/2022 Crestwood Midstream Partners LP, 7.75%, 4/1/2019 Crosstex Energy LP, 144A, 7.125%, 6/1/2022 Dresser-Rand Group, Inc., 6.5%, 5/1/2021 Eagle Rock Energy Partners LP, 8.375%, 6/1/2019 EP Energy LLC: 144A, 6.875%, 5/1/2019 144A, 7.75%, 9/1/2022 144A, 9.375%, 5/1/2020 EV Energy Partners LP, 8.0%, 4/15/2019 Frontier Oil Corp., 6.875%, 11/15/2018 Genesis Energy LP, 7.875%, 12/15/2018 Halcon Resources Corp., 144A, 9.75%, 7/15/2020 Holly Energy Partners LP, 144A, 6.5%, 3/1/2020 Kodiak Oil & Gas Corp., 144A, 8.125%, 12/1/2019 Linn Energy LLC: 144A, 6.25%, 11/1/2019 144A, 6.5%, 5/15/2019 MarkWest Energy Partners LP, 5.5%, 2/15/2023 MEG Energy Corp.: 144A, 6.375%, 1/30/2023 144A, 6.5%, 3/15/2021 Midstates Petroleum Co., Inc., 144A, 10.75%, 10/1/2020 (b) Newfield Exploration Co., 5.75%, 1/30/2022 Northern Oil & Gas, Inc., 8.0%, 6/1/2020 Oasis Petroleum, Inc.: 6.5%, 11/1/2021 7.25%, 2/1/2019 Offshore Group Investments Ltd., 11.5%, 8/1/2015 OGX Austria GmbH, 144A, 8.375%, 4/1/2022 Peabody Energy Corp.: 144A, 6.0%, 11/15/2018 144A, 6.25%, 11/15/2021 Plains Exploration & Production Co.: 6.125%, 6/15/2019 6.75%, 2/1/2022 Sabine Pass LNG LP, 7.5%, 11/30/2016 SandRidge Energy, Inc., 7.5%, 3/15/2021 SESI LLC: 6.375%, 5/1/2019 7.125%, 12/15/2021 Swift Energy Co., 7.875%, 3/1/2022 Tesoro Corp.: 4.25%, 10/1/2017 5.375%, 10/1/2022 Tesoro Logistics LP, 144A, 5.875%, 10/1/2020 Venoco, Inc., 8.875%, 2/15/2019 WPX Energy, Inc.: 5.25%, 1/15/2017 6.0%, 1/15/2022 Financials 21.1% AerCap Aviation Solutions BV, 144A, 6.375%, 5/30/2017 Ally Financial, Inc.: 5.5%, 2/15/2017 6.25%, 12/1/2017 AmeriGas Finance LLC: 6.75%, 5/20/2020 7.0%, 5/20/2022 Antero Resources Finance Corp.: 7.25%, 8/1/2019 9.375%, 12/1/2017 AWAS Aviation Capital Ltd., 144A, 7.0%, 10/17/2016 Banco Bradesco SA, 144A, 5.75%, 3/1/2022 CIT Group, Inc., 5.25%, 3/15/2018 DPL, Inc., 144A, 6.5%, 10/15/2016 DuPont Fabros Technology LP, (REIT), 8.5%, 12/15/2017 E*TRADE Financial Corp.: 6.75%, 6/1/2016 7.875%, 12/1/2015 12.5%, 11/30/2017 Fibria Overseas Finance Ltd., 144A, 6.75%, 3/3/2021 Ford Motor Credit Co., LLC: 5.0%, 5/15/2018 5.875%, 8/2/2021 6.625%, 8/15/2017 8.7%, 10/1/2014 Fresenius Medical Care U.S. Finance II, Inc.: 144A, 5.625%, 7/31/2019 144A, 5.875%, 1/31/2022 Fresenius Medical Care U.S. Finance, Inc.: 144A, 5.75%, 2/15/2021 144A, 6.5%, 9/15/2018 Hexion U.S. Finance Corp.: 6.625%, 4/15/2020 8.875%, 2/1/2018 International Lease Finance Corp.: 5.75%, 5/15/2016 6.25%, 5/15/2019 8.625%, 1/15/2022 8.75%, 3/15/2017 Level 3 Financing, Inc.: 144A, 7.0%, 6/1/2020 8.125%, 7/1/2019 8.625%, 7/15/2020 MPT Operating Partnership LP, (REIT): 6.375%, 2/15/2022 6.875%, 5/1/2021 Neuberger Berman Group LLC: 144A, 5.625%, 3/15/2020 144A, 5.875%, 3/15/2022 Nielsen Finance LLC, 144A, 4.5%, 10/1/2020 (b) NII Capital Corp., 7.625%, 4/1/2021 Odebrecht Finance Ltd., 144A, 6.0%, 4/5/2023 Pinnacle Foods Finance LLC, 9.25%, 4/1/2015 Reynolds Group Issuer, Inc.: 144A, 5.75%, 10/15/2020 8.5%, 5/15/2018 9.875%, 8/15/2019 Sable International Finance Ltd., 144A, 8.75%, 2/1/2020 Schaeffler Finance BV: 144A, 7.75%, 2/15/2017 144A, 7.75%, 2/15/2017 EUR 144A, 8.5%, 2/15/2019 144A, 8.75%, 2/15/2019 EUR Serta Simmons Holdings LLC, 144A, 8.125%, 10/1/2020 (b) Sky Growth Acquisition Corp., 144A, 7.375%, 10/15/2020 Tronox Finance LLC, 144A, 6.375%, 8/15/2020 UPCB Finance III Ltd., 144A, 6.625%, 7/1/2020 UPCB Finance V Ltd., 144A, 7.25%, 11/15/2021 UR Merger Sub Corp.: 144A, 5.75%, 7/15/2018 144A, 7.375%, 5/15/2020 144A, 7.625%, 4/15/2022 10.875%, 6/15/2016 Wind Acquisition Finance SA, 144A, 7.25%, 2/15/2018 Health Care 6.0% Aviv Healthcare Properties LP, 7.75%, 2/15/2019 Biomet, Inc.: 144A, 6.5%, 8/1/2020 144A, 6.5%, 10/1/2020 (b) Community Health Systems, Inc.: 5.125%, 8/15/2018 7.125%, 7/15/2020 HCA Holdings, Inc., 7.75%, 5/15/2021 HCA, Inc.: 5.875%, 3/15/2022 6.5%, 2/15/2020 7.5%, 2/15/2022 7.875%, 2/15/2020 Hologic, Inc., 144A, 6.25%, 8/1/2020 Physio-Control International, Inc., 144A, 9.875%, 1/15/2019 STHI Holding Corp., 144A, 8.0%, 3/15/2018 Tenet Healthcare Corp., 6.25%, 11/1/2018 Industrials 12.6% Accuride Corp., 9.5%, 8/1/2018 Aguila 3 SA, 144A, 7.875%, 1/31/2018 Air Lease Corp.: 144A, 4.5%, 1/15/2016 144A, 5.625%, 4/1/2017 BE Aerospace, Inc., 6.875%, 10/1/2020 Belden, Inc., 144A, 5.5%, 9/1/2022 Bombardier, Inc., 144A, 5.75%, 3/15/2022 Briggs & Stratton Corp., 6.875%, 12/15/2020 Building Materials Corp. of America, 144A, 7.5%, 3/15/2020 Casella Waste Systems, Inc., 7.75%, 2/15/2019 Cenveo Corp., 8.875%, 2/1/2018 CHC Helicopter SA, 9.25%, 10/15/2020 Ducommun, Inc., 9.75%, 7/15/2018 DynCorp International, Inc., 10.375%, 7/1/2017 Florida East Coast Railway Corp., 8.125%, 2/1/2017 General Cable Corp., 144A, 5.75%, 10/1/2022 Huntington Ingalls Industries, Inc.: 6.875%, 3/15/2018 7.125%, 3/15/2021 Interline Brands, Inc., 7.5%, 11/15/2018 Iron Mountain, Inc., 5.75%, 8/15/2024 Navios Maritime Holdings, Inc.: 8.125%, 2/15/2019 8.875%, 11/1/2017 144A, 8.875%, 11/1/2017 Ply Gem Industries, Inc., 144A, 9.375%, 4/15/2017 Sabre, Inc., 144A, 8.5%, 5/15/2019 Spirit AeroSystems, Inc., 6.75%, 12/15/2020 Welltec AS, 144A, 8.0%, 2/1/2019 Information Technology 7.4% Avaya, Inc., 144A, 7.0%, 4/1/2019 CDW LLC, 8.5%, 4/1/2019 CommScope, Inc., 144A, 8.25%, 1/15/2019 eAccess Ltd., 144A, 8.25%, 4/1/2018 Equinix, Inc.: 7.0%, 7/15/2021 8.125%, 3/1/2018 Fidelity National Information Services, Inc.: 5.0%, 3/15/2022 7.625%, 7/15/2017 First Data Corp.: 144A, 6.75%, 11/1/2020 144A, 7.375%, 6/15/2019 Freescale Semiconductor, Inc., 144A, 9.25%, 4/15/2018 Hughes Satellite Systems Corp.: 6.5%, 6/15/2019 7.625%, 6/15/2021 Jabil Circuit, Inc., 5.625%, 12/15/2020 NCR Corp., 144A, 5.0%, 7/15/2022 Nuance Communications, Inc., 144A, 5.375%, 8/15/2020 Sanmina-SCI Corp., 144A, 7.0%, 5/15/2019 Seagate HDD Cayman, 7.0%, 11/1/2021 Sensata Technologies BV, 144A, 6.5%, 5/15/2019 SunGard Data Systems, Inc., 10.25%, 8/15/2015 ViaSat, Inc., 6.875%, 6/15/2020 Materials 11.9% APERAM: 144A, 7.375%, 4/1/2016 144A, 7.75%, 4/1/2018 Berry Plastics Corp.: 8.25%, 11/15/2015 9.75%, 1/15/2021 Beverage Packaging Holdings Luxembourg II SA, 144A, 8.0%, 12/15/2016 EUR Continental Rubber of America Corp., 144A, 4.5%, 9/15/2019 Crown Americas LLC, 6.25%, 2/1/2021 Essar Steel Algoma, Inc.: 144A, 9.375%, 3/15/2015 144A, 9.875%, 6/15/2015 Exopack Holding Corp., 10.0%, 6/1/2018 FMG Resources August 2006 Pty Ltd.: 144A, 6.0%, 4/1/2017 144A, 6.875%, 4/1/2022 144A, 7.0%, 11/1/2015 144A, 8.25%, 11/1/2019 Huntsman International LLC, 8.625%, 3/15/2020 IAMGOLD Corp., 144A, 6.75%, 10/1/2020 Ineos Finance PLC, 144A, 9.0%, 5/15/2015 JMC Steel Group, 144A, 8.25%, 3/15/2018 Kaiser Aluminum Corp., 8.25%, 6/1/2020 KGHM International Ltd., 144A, 7.75%, 6/15/2019 Koppers, Inc., 7.875%, 12/1/2019 Kraton Polymers LLC, 6.75%, 3/1/2019 Longview Fibre Paper & Packaging, Inc., 144A, 8.0%, 6/1/2016 LyondellBasell Industries NV: 5.0%, 4/15/2019 6.0%, 11/15/2021 Molycorp, Inc., 144A, 10.0%, 6/1/2020 Novelis, Inc.: 8.375%, 12/15/2017 8.75%, 12/15/2020 Owens-Brockway Glass Container, Inc., 7.375%, 5/15/2016 Packaging Dynamics Corp., 144A, 8.75%, 2/1/2016 Polymer Group, Inc., 7.75%, 2/1/2019 Vulcan Materials Co., 6.5%, 12/1/2016 Telecommunication Services 19.2% Cincinnati Bell, Inc., 8.25%, 10/15/2017 CPI International, Inc., 8.0%, 2/15/2018 Cricket Communications, Inc.: 7.75%, 10/15/2020 10.0%, 7/15/2015 Digicel Group Ltd.: 144A, 8.25%, 9/30/2020 144A, 10.5%, 4/15/2018 Digicel Ltd.: 144A, 7.0%, 2/15/2020 144A, 8.25%, 9/1/2017 Frontier Communications Corp.: 7.125%, 1/15/2023 8.5%, 4/15/2020 Intelsat Jackson Holdings SA: 7.25%, 10/15/2020 7.5%, 4/1/2021 8.5%, 11/1/2019 Intelsat Luxembourg SA, 11.5%, 2/4/2017 (PIK) Level 3 Communications, Inc., 144A, 8.875%, 6/1/2019 MetroPCS Wireless, Inc.: 6.625%, 11/15/2020 7.875%, 9/1/2018 Nextel Communications, Inc., Series D, 7.375%, 8/1/2015 SBA Communications Corp., 144A, 5.625%, 10/1/2019 Sprint Nextel Corp.: 6.0%, 12/1/2016 9.125%, 3/1/2017 Syniverse Holdings, Inc., 9.125%, 1/15/2019 Telesat Canada, 144A, 6.0%, 5/15/2017 tw telecom Holdings, Inc., 144A, 5.375%, 10/1/2022 (b) West Corp., 7.875%, 1/15/2019 Windstream Corp.: 7.5%, 6/1/2022 7.5%, 4/1/2023 7.75%, 10/15/2020 8.125%, 9/1/2018 Zayo Group LLC, 8.125%, 1/1/2020 Utilities 4.3% AES Corp.: 7.75%, 10/15/2015 8.0%, 10/15/2017 Calpine Corp., 144A, 7.875%, 7/31/2020 Energy Future Holdings Corp., Series Q, 6.5%, 11/15/2024 Energy Future Intermediate Holding Co., LLC, 10.0%, 12/1/2020 IPALCO Enterprises, Inc., 5.0%, 5/1/2018 NRG Energy, Inc.: 7.625%, 1/15/2018 8.25%, 9/1/2020 Total Corporate Bonds (Cost $323,688,036) Government & Agency Obligation 0.5% Sovereign Bonds Republic of Croatia, 144A, 6.25%, 4/27/2017 (Cost $1,114,087) Loan Participations and Assignments 17.7% Senior Loans* Burger King Corp., Term Loan B, LIBOR plus 2.75%, 9/27/2019 Caesars Entertainment Operating Co., Term Loan B6, 5.467%, 1/26/2018 Clear Channel Communication, Inc., Term Loan B, 3.866%, 1/28/2016 Crown Castle International Corp., Term Loan B, 4.0%, 1/31/2019 Cumulus Media Holdings, Inc., Second Lien Term Loan, 7.5%, 9/16/2019 Del Monte Foods Co., Term Loan, 4.5%, 3/8/2018 First Data Corp.: Term Loan, LIBOR plus 2.75%, 9/24/2014 Term Loan B, 4.217%, 3/23/2018 Term Loan, 5.217%, 3/24/2017 Goodyear Tire & Rubber Co., Second Lien Term Loan, 4.75%, 4/30/2019 Ineos U.S. Finance LLC, 6 Year Term Loan, 6.5%, 5/4/2018 Kabel Deutschland GmbH, Term Loan F, 4.25%, 2/1/2019 Lord & Taylor Holdings LLC, Term Loan B, 5.75%, 1/11/2019 MetroPCS Wireless, Inc., Term Loan B3, 4.0%, 3/16/2018 NRG Energy, Inc., Term Loan B, LIBOR plus 3.0%, 7/2/2018 PETCO Animal Supplies, Inc., Term Loan, 4.5%, 11/24/2017 Pilot Travel Centers LLC: Term Loan B, 4.25%, 3/30/2018 Term Loan B2, 4.25%, 8/7/2019 Pinnacle Foods Finance LLC, Term Loan F, 4.75%, 10/17/2018 Samson Investment Co., Second Lien Term Loan, 6.0%, 9/13/2018 Sealed Air Corp., Term Loan B, 4.75%, 10/3/2018 Tomkins LLC, Term Loan B, 4.25%, 9/29/2016 Univision Communications, Inc., Term Loan, 4.466%, 3/31/2017 Volume Services America, Inc., Term Loan A, 10.0%, 9/16/2015 Warner Chilcott Co., LLC, Term Loan B2, 4.25%, 3/15/2018 Warner Chilcott Corp., Term Loan B1, 4.25%, 3/15/2018 WC Luxco S.a.r.l., Term Loan B3, 4.25%, 3/15/2018 Total Loan Participations and Assignments (Cost $47,457,763) Convertible Bond 0.1% Industrials Meritor, Inc., Step-down Coupon, 4.625% to 3/1/2016, 0% to 3/1/2026 (Cost $105,693) Shares Value ($) Preferred Stock 0.1% Financials Ally Financial, Inc., 144A, 7.0% (Cost $363,000) Cash Equivalents 0.9% Central Cash Management Fund, 0.15% (c) (Cost $2,486,189) % of Net Assets Value ($) Total Investment Portfolio (Cost $375,214,768)† Notes Payable ) ) Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of September 30, 2012. † The cost for federal income tax purposes was $375,214,768. At September 30, 2012, net unrealized appreciation for all securities based on tax cost was $15,202,419. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $17,705,358 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,502,939. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) When-issued security. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. LIBOR: London Interbank Offered Rate PIK: Denotes that all or a portion of the income is paid in-kind in the form of additional principal. REIT: Real Estate Investment Trust At September 30, 2012, open credit default swap contracts sold were as follows: Effective/ Expiration Date Notional Amount ($) (d) Fixed Cash Flows Received Underlying Debt Obligations/Quality Rating (e) Value ($) Upfront Payments Paid ($) Unrealized Appreciation ($) 12/20/2011 3/20/2017 1 % CIT Group, Inc., 5.5%, 2/15/2019, BB- (d) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation, if any. (e) The quality ratings represent the higher of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. Counterparty: 1 Credit Suisse As of September 30, 2012, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD EUR 10/12/2012 8 JPMorgan Chase Securities, Inc. EUR USD 10/12/2012 JPMorgan Chase Securities, Inc. Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty EUR USD 10/12/2012 ) Citigroup, Inc. Currency Abbreviations EUR Euro USD United States Dollar For information on the Fund's policy and additional disclosure regarding credit default swaps and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (f) Corporate Bonds $
